DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 fails to include all the limitations of the claim upon which it depends. 
The claim does not specify the claim it depends. Claim 7 depends upon improper claim 6.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite and could not be properly understood because it is not clear what is required by the following clause in claim 1: 
“the plurality of magnets within the drum are arranged to have a stronger magnetic influence near the area of operation and operable to attract the ferromagnetic material to the outer surface of the drum, and a lesser magnetic influence on the ferromagnetic material as the ferromagnetic material is rotated away from the area of operation”.
It also appears that the claim is incomplete because it recites that “the ferromagnetic material is rotated away from the area of operation”, but fails to recite any structure for such.
Claim 2 is further indefinite because it is not clear what is required by the following clause in claim 2: 
“at least one magnet of the plurality of magnets is positioned closer to the area of operation at a first distance from the inner surface of the drum and at least one magnet is positioned at an area removed from the area of operation at a second distance from the inner surface of the drum greater than the first distance, the magnets configured to provide a progressive weakening of a magnetic influence of the plurality of magnets as the ferromagnetic material that is attracted to the outer surface of the drum is rotated away from the area of operation.”
It is not clear what is referenced as “magnetic influence as the ferromagnetic material is rotated away from the area of operation”.
It is not clear the “magnetic influence” on what is referenced.
It appears that the claim is incomplete because it recites that “the ferromagnetic material is rotated away from the area of operation”, but fails to recite any structure to enable such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turbeville (US 4,234,420).
Turbeville teaches a kit as claimed.
The kit comprises a ferromagnetic material 110 comprising particles as claimed.
The kit also comprises an apparatus comprising a rotatable drum 32 and a magnetic source 34 within the drum.
The apparatus further comprises a container 50 with a device 56 for spreading the material.
The apparatus is disclosed as operable to collect and dislodge particles as claimed.
The device is disclosed as mounted on a vessel to operate off shore and marine environment, thereby the device is inherently capable of operating at temperatures of 14C and above.
See entire document, especially Figures 1-3, 5, 6 and the related description.
 enable such.
As to the limitation recited by the preamble of the claims that recites the intended use of the kit “for the removal of unwanted material from a hard surface or a solid surface”:
It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 
See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
Further, since Turbeville teaches all the structural limitations recited by the claims, the kit of Turbeville is fully capable of the intended use recited by the claims or the invention is not disclosed/claimed in the correspondence with the requirements of 35 USC 112(a).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbeville.
Turbeville teaches the drum with the fins.
Turbeville does not specifically teach how the drum is positioned with respect to the surface.
However, it would have been obvious to an ordinary artisan at the time the invention was filed to find a proper positioning of the drum to ensure collection of the applied ferromagnetic material depending from the amount of the applied material and the power of magnets used and other specifics of the application.

Claims 3, 4, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbeville (US 4,234,420) in view of Fritz (US 4,874, 508, which incorporates US 3,947,349 and 4,046,680) and Ferris et al (US 3,168,464).
Turbeville teaches a kit.
The kit comprises a ferromagnetic material 110 comprising particles as claimed.
The kit also comprises an apparatus comprising a rotatable drum 32 and a magnetic source 34 within the drum.
The apparatus further comprises a container 50 with a device 56 for spreading the material.
The apparatus is disclosed as operable to collect and dislodge particles as claimed.
The device is disclosed as mounted on a vessel to operate off shore and marine environment, thereby the device is inherently capable of operating at temperatures of 14C and above.
See entire document, especially Figures 1-3, 5, 6 and the related description.
Thus, Turbeville teachers a kit as claimed except for the recitation of fixed magnetic source in the drum.
However, the magnetic separators with the drums with fixed magnetic sources, as well as the drums with multiple magnets, were known in the art as evidenced by Fritz and Ferris.
It would have been obvious to an ordinary artisan at the time the invention was filed to substitute the drum of Tuberville with the known drums of Fritz or Ferris et al in order to obtain benefits disclosed by Fritz and Ferris et al.

As to claim 9:
It would have been obvious to an ordinary artisan at the time the invention was filed to find a proper placement of the magnets and the power of the magnets depending from each other and the specifics of the application.
	As to claim 12:
Turbeville teaches the drum with the fins.
Turbeville does not specifically teach how the drum is positioned with respect to the surface.
However, it would have been obvious to an ordinary artisan at the time the invention was filed to find a proper positioning of the drum to ensure collection of the applied ferromagnetic material depending from the amount of the applied material and the power of magnets used and other specifics of the application.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbeville in view of Christodoulou (US 2004/0108276).
Turbeville teaches a gearing mechanism to rotate the drum, but does not teach the kit with a trolley with wheels.
However, Christodoulou teach that it was known to use magnetic separation for removing unwanted material from the ground or other solid surface as well as from the surface of waters.
It would have been obvious to an ordinary artisan at the time the invention was filed to mount the device and kit of Turbeville on a cart/trolley with wheels in order to enable removing of the unwanted material from a ground or a solid surface since Christodoulou teach that it was known to use magnetic separation for removing unwanted material from the ground or other solid surface as well as from the surface of waters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to apparatuses for magnetic removal unwanted material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711